303 S.W.3d 164 (2010)
STATE of Missouri, Respondent,
v.
Eugene E. WOODS, Appellant.
No. ED 92342.
Missouri Court of Appeals, Eastern District, Division Two.
February 16, 2010.
Edward S. Thompson, St. Louis, MO, for Appellant.
Christopher A. Koster, Attorney General, John M. Reeves, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before SHERRI B. SULLIVAN, P.J., and ROBERT G. DOWD, JR., and PATRICIA L. COHEN, JJ.

ORDER
PER CURIAM.
Eugene Woods ("Defendant") appeals from the judgment upon his conviction by a jury of stealing a motor vehicle in violation of Section 570.030, RSMo Cum.Supp. 2008, for which the trial court sentenced him as a prior and persistent offender to ten years' imprisonment. Defendant contends the trial court plainly erred in sentencing him to ten years' imprisonment as a prior and persistent offender because the State did not prove any prior offenses and the trial court did not make a finding that Defendant was a prior and persistent offender prior to submitting the case to the jury.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).